Citation Nr: 1517103	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to increased initial ratings for degenerative joint disease (DJD) of the right shoulder, rated 10 percent prior to October 21, 2009; rated 20 percent from October 21, 2009; and rated 30 percent from January 18, 2011.  

3.  Entitlement to an increased rating for recurrent dislocation of the right shoulder, rated 20 percent prior to January 18, 2011, and as 30 percent thereafter

4.  Entitlement to an initial rating in excess of 10 percent for bursitis of the right hip.  

5.  Entitlement to an initial rating in excess of 10 percent for impairment of the right thigh.  

6.  Entitlement to an initial compensable rating for limitation of extension of the right thigh. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1981 to July 1984. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

The procedural history of this was set forth when the Board remanded this case in October 2014 for up-to-date VA rating examinations of the Veteran's right shoulder and hip.  At that time the issues on appeal were characterized as entitlement to an increased rating for DJD, impingement syndrome, and status post dislocation of the right shoulder, rated 40 percent disabling; and as entitlement to an initial rating for bursitis of the right hip, in excess of 20 percent.  

Subsequently, a November 2014 rating decision granted service connection for a right shoulder scar which was assigned an initial noncompensable rating, effective October 2, 2013.  That decision also denied service connection for sciatic neuropathy of each lower extremity and confirmed and continued a prior denial of service connection for a left knee disorder, and also found that new and material evidence had not been submitted to reopen a claim for service connection for a right knee disorder.  

A January 2015 rating decision recharacterized the service-connected disabilities at issue.  That rating decision assigned separate ratings under Diagnostic Codes (DCs) 5003 (degenerative arthritis) and DC 5201 (limitation of motion of major upper extremity) for DJD of the right shoulder of 10 percent from July 2, 2008; 20 percent from October 21, 2009, and 30 percent from January 18, 2011.  A separate 20 percent rating was assigned under DC 5202, (impairment of humerus) of 20 percent from July 2, 2008, and 30 percent from January 18, 2011.  

Also, the January 2015 rating decision assigned an initial and separated rating for bursitis (or arthritis) of the right hip under DCs 5003 (degenerative arthritis) and DC 5252 (limitation of flexion of the thigh) of 10 percent from July 2, 2008, and also assigned an initial 10 percent rating under DC 5253 (impairment of the thigh) from July 2, 2008.  Also, an initial and separate noncompensable rating under DC 5251 (limitation of thigh extension) was assigned from July 2, 2008.  

Significantly, the January 2015 recharacertization of the disabilities and ratings assigned resulted in an increase in the combined disability rating.  In fact, the current ratings for the right shoulder combine to greater than the previously assigned 40 percent rating.  Thus, there is no prejudice to the Veteran as to the recharacterization of the issues on appeal.  

In February 2015 a notice of disagreement (NOD) was submitted to a November 2014 rating decision denying service connection for PTSD.  As yet, no statement of the case (SOC) has been issued as to this matter and, so, the Board has no jurisdiction over this matter.  This issue is addressed in the REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  The Veteran is right handed, and prior to October 21, 2009, motion of the right shoulder was to above shoulder level.  

2.  From October 21, 2009, to January 17, 2009, motion of the right shoulder was to less than shoulder level but to greater than midway between the shoulder and the side.  

3.  Since January 18, 2009, motion of the right shoulder has been to less than midway between the shoulder and the side but to greater than 25 degrees from the side.  

4.  The Veteran has had no loss of the right humeral head, ankylosis, nonunion, false flail joint, flail joint, fibrous union or malunion; prior to January 18, 2009, he had infrequent episodes of dislocations but no guarding of movement other than at shoulder level.  

5.  Since January 18, 2009, the Veteran has had guarding of all right shoulder movements.

6.  The Veteran has had painful right hip flexion but there is no limitation of motion to a compensable degree.  

7.  There is no evidence that the Veteran has had limitation of adduction with motion lost beyond 10 degrees.  

8.  There is no limitation of extension of the right hip and extension is not painful.  


CONCLUSIONS OF LAW

1.  The criteria for increased ratings for right shoulder DJD, rated 10 percent prior to October 21, 2009; rated 20 percent from October 29, 2009; and rated 30 percent from January 18, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5201 (2014).

2.  The criteria for increased ratings for recurrent dislocation of the right shoulder, rated 20 percent prior to January 18, 2011, and as 30 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5202 (2014).

3.  The criteria for an initial rating in excess of 10 percent for bursitis of the right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5019 - 5252 (2014).  

4.  The criteria for an initial rating in excess of 10 percent for impairment of the right thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5253 (2014).

5.  The criteria for an initial compensable rating for limitation of extension of the right thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5019 - 5251 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements have been obtained.  

As to the VA rating examinations, including pursuant to the 2014 Board remand, these are adequate for rating purposes because the examiners discussed the medical history, described the disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The adequacy of the examinations are not challenged.  The Board may thus assume the competence of VA examiners and the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Further, there has been substantial compliance with the Board's remand directives in providing the most recent examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the Veteran nor representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the 2012 travel Board hearing.  The Board thus finds that the Veteran is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

On VA examination in September 2008 it was noted that in 2006 the Veteran had had ligamentous and tendon tightening surgery for recurrent right shoulder dislocations.  The only activity of daily living affected was his ability to lift things with his arm.  He had no flare-ups.  He reported having had had recurrent shoulder dislocations.  On examination abduction was painless to 120 degrees, and to 135 degrees with pain.  Internal and external rotation were to 60 degrees and right shoulder flexion was to 135 degrees, all with end-of-range pain.  There was no decrease range of motion after repetitive use due to pain or fatigue.  Stability was normal but there was a positive apprehension test.  Muscle bulk was normal. 

On VA examination on October 21, 2009, the Veteran dated the onset of his right hip disability to a motor vehicle accident (MVA) in 1982, for which he was hospitalized and told that he had a right hip fracture.  He had been treated with bed rest and given a temporary profile.  Thereafter, he initially had had to use a cane to ambulate.  He currently complained of daily right hip pain.  He had never had surgery and did not now use any type of assistive device.  On examination right hip extension was to 15 degrees, flexion to 80 degrees, abduction to 40 degrees, adduction to 15 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  Motion was accompanied by end-of-range pain but was not additionally limited following repetitive use.  The greater trochanter was nontender but there was a mild degree of tenderness over the anterior aspect of the joint.  Right hip X-rays were negative.  The diagnosis was right hip bursitis.  

At the time of this examination, the Veteran also complained of daily right shoulder pain which interfered with his sleeping.  It was accompanied by instability and pain with overhead activity.  Range of motion tests revealed abduction to 75 degrees, flexion to 135 degrees, external rotation to 30 degrees, and internal rotation to 90 degrees.  Motion was accompanied by end-of-range pain but was not additionally limited following repetitive use.  Impingement testing was positive at 60 degrees.  The shoulder was stable.  Supraspinatus strength appeared decreased.  He could scratch the back of his head but was unable to scratch his back.  X-ray in September 2008 showed an irregularity of the glenoid fossa and the humeral head in the nature of a Hill-Sachs deformity, and evidence of prior dislocation of the shoulder.  The diagnosis was DJD, impingement syndrome, and prior dislocation of the right shoulder.  

On file are statements in June 2010 from the Veteran and his wife attesting to the severity of his right shoulder and right hip disorders, and the impairment they cause.  

On VA examination of the right shoulder on January 18, 2011, the Veteran reported having right shoulder pain which did not interfere with his sleep, although the shoulder was unstable at times and painful on overhead activity.  He had daily flare-ups lasting 2 to 3 hours.  He used a cane due to his right hip.  He had the most pain with activities involving right shoulder abduction.  There were three range of motion tests of each shoulder, with the following readings: the right shoulder had abduction to 40 degrees and painful throughout the whole range.  Right shoulder flexion from 35 degrees painful throughout.  External rotation to 15 degrees, painful throughout, and internal rotation to 90 degrees, pain free throughout.  The range of motion described above was decreased in the right shoulder, approximately 5 degrees in flexion due to pain.  Impingement test was normal on the right, as well as stability testing.  Supraspinatus test was positive in the right and left shoulders.  

Durimg this examination, the Veteran could ambulate independently from the waiting room to the examining room without gait deviations or devices.  He was in no distress.  Examination of the right hip revealed that after repetitive range of motion done 3 times or more there was right hip flexion to 34 degrees and pain free throughout, abduction 19 degrees and pain free, adduction to 10 degrees and pain free throughout, internal rotation to 15 degrees and external rotation to 26 degrees and both pain free throughout.  The range of motion was not additionally limited following repetitive use.  Faber test for hip arthropathy or painful condition was negative on the right.  There was a mild tenderness on the right trochanteric bursa on deep palpation.  

At the August 2012 travel Board hearing the Veteran testified that he was right handed and that he had last been treated by VA for his right shoulder disorder, by having physical therapy, about one year or more ago.  He now had stiffness and decreased right shoulder motion.  He stated that he had no mobility and was unable to use his right shoulder.  While he could still write with his right hand, he was trying to learn to write with his left hand and he had to eat with his left hand.  VA had given him rubs and creams for that shoulder, and surgery had even been discussed.  He believed he had only about 10 to 20 degrees of motion of that shoulder. (From the testimony it cannot be determined if this was forward elevation (flexion) or abduction, each of which is normally to 90 degrees).  He had been given a brace to help stabilize the shoulder (and wore it at the time of the hearing).  His wife and children had to do the housework and even mow the lawn. He also had to use a detachable shower-head when bathing.  He stated that if he tried to raise his right arm from his side he could probably only move it a couple of inches.  

As to his right hip, the Veteran testified that due to decreased mobility he was unable to walk long distances, and could only walk 75 to 100 yards.  Even climbing stairs was a daunting task.  His conditions of both hips cause problems with respect to sitting, standing, walking, and even lying down.  During a recent trip he had to stop the vehicle every hour to stretch.  He had had physical therapy on his hip about 2 years ago, and was given a cane as an ambulatory aid. He received medications and rubs.  He was participating in vocational rehabilitation but most classes were on-line, with only one class requiring his actual attendance and to which his wife would drive him.  He was retired after 25 years of employment from the Department of Corrections but it was not a retirement due to medical disability.  He had applied for SSA benefits but had not received a response.  Through Vocational Rehabilitation he hoped to obtain employment in a counseling position of some kind but nothing that required any physical activity.  His right hip condition had worsened since his last VA rating examination in November 2011.  

SSA records were entered into VBMS which reflect that the Veteran was awarded SSA disability benefits due to discogenic and degenerative disease of the back and psychiatric disability.  Those records also reflect that the Veteran reported having had increased problems with his right shoulder.

On VA scar examination on August 29, 2014 the Veteran reported that his PO right shoulder scars itched but the examination revealed that they were asymptomatic and did not affect function of the right shoulder and arm.   

On VA examination on December 9, 2014, of the Veteran's right hip and thigh the Veteran related that his hip pain was worse if he sat for too long.  He had recently been seen in an ER for hip and back pain, in November 2014.  Recent X-rays revealed right hip degenerative arthritis.  He took medication for his constant hip pain but was unable to get steroid injections because of uncontrolled diabetes.  He stated he could only walk about 100 feet without having to stop.  He ambulated with the aid of a walker.  

On testing of right hip motion flexion was to only 50 degrees (with normal being to 125 degrees); extension was to only 10 degrees (with normal being to 30 degrees); abduction was to only 25 degrees (with normal being to 45 degrees); and adduction was to only 15 degrees (with normal being to 25 degrees).  His adduction was limited such that he could not cross his legs.  External rotation was to only 30 degrees (with normal being to 60 degrees) and internal rotation was to 20 degrees (with normal being to 40 degrees).  There was right hip crepitus.  

The examiner noted that the Veteran had pain in all planes of right hip motion but it did not result in or cause functional loss.  There was pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Further, the Veteran was unable to perform repetitive use testing with at least three repetitions.  The examiner stated that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination significantly limited functional ability on repeated use over time and during flare-ups.  Strength in flexion was 3/5, in extension it was 3/5, and in abduction it was 4/5.  There was a noted reduction in strength which was due solely to the service-connected disability.  However, there was no atrophy and no hip ankylosis.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  Also, he did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  

The examiner stated that the Veteran had impairment of his ability to perform any type of occupational task (such as standing, walking, lifting, sitting), because of his inability to bear weight, sit, or stand for long periods, and he had significant difficulty ambulating because of hip pain.  

On VA examination on December 9, 2014, of the Veteran's right shoulder it was noted that he was right handed.  Historically, he had dislocated the shoulder around 1982, and again in 1983 when he had closed reduction surgery.  He had had multiple dislocations since then, and most recently in 2005 and had another surgery for repair.  He reported having radiating tingling (needle-like) and numbness going to his fingers.  He had to wear an immobilizer at bedtime to prevent sudden movements.  He occasionally dropped objects he held in his right hand.  Flare-ups impacted function of the shoulder.  

Testing of motion showed that flexion was to 30 degrees (normal being to 180 degrees); abduction was to 30 degrees (normal being to 180 degrees); external rotation was to 25 degrees (normal being to 90 degrees); internal rotation was to 60 degrees (normal being to 90 degrees).  The examiner noted that limited motion, as well as painful motion in all planes, and decreased strength contributed to the Veteran's functional impairment.  

There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was unable to perform repetitive motion testing due to increased pain and limited range of motion.  The examination supported the Veteran's statements describing functional loss with repetitive use over time.  Pain and fatigue significantly limited functional ability with repeated use over a period of time, and during flare-ups.  He had reduced strength which was 4/5 in forward flexion and abduction but no muscle atrophy of ankylosis.  

The Veteran had had infrequent episodes of dislocations and also had guarding of all movements of the right arm.  However, there was no loss of the humeral head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  There was no malunion of the humerus with either moderate or marked deformity.  He had no other pertinent physical findings, complications, conditions, signs or symptoms.  He had a postoperative right shoulder scar which was not painful or unstable.  The examiner noted that the right shoulder disorder impact the Veteran's ability to perform any type of occupational tasks due to an inability to lift or carry anything in right hand.  

Also added to the record are tests of the Veteran's functional capacity which, in substance, indicate that he is limited to sedentary employment.  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

For disabilities evaluated on the basis of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

The Veteran's right hip has been rated as bursitis and, as has the right shoulder, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5019 and 5003.  Bursitis is rated as degenerative arthritis under DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (1998).  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable DCs.  

Right Shoulder Ratings

Only one upper extremity will be considered the dominant, i.e., major, extremity for rating purposes. 38 C.F.R. § 4.69.  In this case, the evidence shows that the Veteran is right handed and, so, that is his dominant upper extremity.  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In the VA Schedule for Rating Disabilities, the DCs for rating impairment due to service-connected disabilities of the shoulder include: Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), Diagnostic Code 5202 (other impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  Commonly used diagnostic codes include Diagnostic Code 5201-5203.  

38 C.F.R. 4.71a, DC 5200 governs rating for ankylosis of a shoulder but in this case there is no evidence of ankylosis of the right shoulder or of such functional impairment as to equate with ankylosis.  

Limitation of motion of motion of the arm which is the major extremity warrants a 20 percent rating when limited to the shoulder level, and 30 percent when limited to midway between the side and the shoulder level, and 40 percent when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

Under 38 C.F.R. § 4.71a, DC 5202 impairment of the humerus of the major extremity with malunion and moderate deformity warrants a 20 percent rating, and with malunion and marked deformity 30 percent is warranted.  With recurrent dislocations of the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level 20 percent is warranted but with frequent episodes and guarding of all arm movements 30 percent is warranted.  When there is fibrous union of the scapulohumeral joint of the major extremity 50 percent is warranted.  With nonunion of the scapulohumeral joint (false flail joint) 60 percent is warranted.  With loss of the head of the humerus (flail shoulder) of the major extremity 80 percent is warranted.  

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

The plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See 38 C.F.R. § 4.71a, DC 5201.  The plain meaning of DC 5201, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359. 

Right shoulder DJD, rated 10 percent prior to October 21, 2009; rated 20 percent from October 29, 2009; and rated 30 percent from January 18, 2011

10 percent prior to October 21, 2009

VA examination in September 2008 revealed right shoulder motion was to above shoulder level since flexion was to 135 degrees with pain only at the end of that motion and he had painless abduction to 125 degrees.  There was no additional loss of motion after repetition of shoulder movements.  

However, while his motion of the right shoulder was not limited to a compensable degree, i.e., to shoulder level, a 10 percent rating was the highest evaluation assignable based on impairment of function due to painful motion. 

20 percent from October 21, 2009

The October 21, 2009, VA rating examination revealed that flexion of the Veteran's right shoulder was to 135 degrees.  That examination also revealed that he had such limitation of abduction as to warrant no more than a 20 percent rating.  That is, abduction was limited but to only 75 degrees, which is less than shoulder level.  However, the next higher rating of 30 percent was not warranted because both flexion and abduction of the right shoulder were to more than midway between shoulder level and the side.  


30 percent since January 18, 2011

The January 18, 2011 VA disability examination found that the Veteran had right shoulder abduction to 40 degrees and flexion to 35 degrees.  He had further reduction of motion of 5 degrees in flexion from pain, i.e., to 30 degrees.  Thus, motion in each such plane of motion was to less than midway between shoulder level and the side. However, neither at that examination nor since then has motion been limited to only 25 degrees from the side which would warrant the next higher rating of 40 percent.   

Recurrent Right shoulder Dislocations - 20 percent prior to January 18, 2011 and 30 percent Thereafter - DC 5202

An evidentiary review shows that since military service the Veteran has had further episodes of dislocation of the right shoulder and this even required additional surgery.  Prior to January 18, 2011, the October 2009 VA disability examination revealed that he had instability of the right shoulder with pain on overhead activity.  However, abduction was to 75 degrees and flexion was to 135 degrees.  This degree of motion shows no more than guarding of right shoulder movements at shoulder level which warranted no more than a 20 percent disability rating.  

While the January 18, 2011 VA rating examination again revealed that the right shoulder instability and pain on overhead activity, that examination further found that he had significantly limited abduction, which was to only 40 degrees, and significantly limited flexion which was to only 35 degrees.  Moreover, at the October 2009 VA examination he had pain only at the end of range of motion.  However, at the January 18, 2011, VA examination he had pain throughout all motion in external rotation, abduction, and flexion.  This is consistent with guarding of all arm movements and, so, for the first time warranted a 30 percent rating under DC 5202, impairment of the humerus.  However, absent fibrous union of the scapulohumeral joint or nonunion thereof, or loss of the humeral head, a rating greater than 30 percent has not been warranted since January 18, 2011.   


Right Hip Ratings

Normal flexion of the hip is from 0 to 125.  Normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 1. 

Under 38 C.F.R. § 4.71a, DC 5250 ankylosis of a hip in a favorable position, in flexion at an angle between 20 degrees and 20 degrees, and slight adduction or abduction warrants a minimum 60 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251, based on limitation of motion, the criteria for a 10 percent rating is extension limited to 5 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, based on limitation of motion, the criteria for a 10 percent rating is flexion limited to 45 degrees.  Flexion limited to 30 degrees warrants 20 percent; flexion limited to 20 degrees warrants 30 percent;, and flexion limited to 10 degrees warrants 40 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5253, based on limitation of motion, the criteria for a 10 percent rating is limitation of rotation of the thigh with an inability to toe-out more than 15 degrees.  Or, alternatively, 10 percent is assigned if there is limitation of adduction with an inability to cross the legs.  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5254 a flail hip joint warrants an 80 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5255, impairment of the femur, with malunion with slight hip disability 10 percent is warranted; with moderate hip disability 20 percent is warranted, and with marked hip disability 30 percent is warranted.  Also, higher ratings may be assigned under DC 5255 if there is fracture of the surgical neck of the hip with false joint or fracture of the shaft or anatomical neck with nonunion with or without loose motion.  Here, however, there is no evidence that the Veteran has ever had a fracture of the surgical or anatomical neck of the hip.  


Initial Rating in Excess of 10 percent for Bursitis of the Right Hip

The initial rating of 10 percent for bursitis of the right hip encompasses impairment of function due to painful flexion of the right hip, but a noncompensable degree of limitation of motion in that plane of motion, or a compensable 10 percent for limitation of flexion to 45 degrees was not shown.  For the next higher rating of 20 percent flexion would have to be limited to 30 degrees.  As to this, the 2009 VA examination revealed right hip flexion was to 80 degrees.  The January 18, 2011, VA rating examination revealed flexion was to 34 degrees and pain free throughout, and on VA examination in December 2014 right hip flexion was to 50 degrees.  Accordingly, a rating in excess of 10 percent based on actual limitation of flexion of the right hip under DC 5252 has not been warranted at any time.   

Initial Rating in Excess of 10 percent for Impairment of the Right Thigh

The 10 percent rating for right thigh impairment encompasses limitation of rotation with an inability to toe-out more than 15 degrees and, alternatively, limitation of adduction with an inability to cross the legs.  For the next higher rating, there must be limitation of motion in abduction of 10 degrees for less.  However, the October 2009 VA examination found that abduction was to 40 degrees and on VA examination in January 2011 abduction was pain free to 19 degrees.  His motion in abduction was even greater on VA examination in December 2014 when abduction was to 25 degrees.  Accordingly, a rating in excess of 10 percent based on impairment of the thigh, under DC 5253, has not been warranted at any time

Initial Compensable Rating for Limitation of Extension

For a minimum compensable rating of 10 percent for limitation of hip extension under DC 5251, extension must be limited to 5 degrees.  On VA examination in October 2009 right hip extension was to 15 degrees.  However, on VA examination on December 9, 2014, he was found to have extension of the right hip to 10 degrees.  Significantly, while the 2014 VA examiner noted that the Veteran had pain in all planes of right hip motion, it did not cause any functional impairment.  To warrant a compensable evaluation in the absence of a compensable degree of limitation of motion there must be more than simply pain.  Rather, such pain must result in or cause actual functional impairment, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination [,] or endurance."  See generally 38 C.F.R. § 4.40 and Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain in itself does not constitute functional loss" that is compensable for VA purposes.  Mitchell, 25 Vet. App. at 37.  

In reaching these determinations the Board has considered the statements and testimony of the Veteran and his wife.  However, to the extent possible, the VA Schedule for Rating Disabilities uses objective criteria for determining the proper disability evaluation to be assigned for service-connected disorders.  Thus, the Board gives greater credence to the objective findings revealed by the VA disability rating examinations and the comments made by VA examiners who have the medical knowledge to pass judgment upon the findings which are clinically found on examination and consideration of the information provided.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and an assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities of the right shoulder and right hip are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to joint pain, limited motion or other symptoms which is not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately describe the severity and symptomatology of each of the Veteran's service-connected disabilities.  For example, by regulation, any rating assigned for the service-connected shoulder and hip disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned, which may be awarded should the service-connected disorders at issue increase in severity.  Also, the report of the December 2014 examination states that there were no other complications, signs, or symptoms due to the right hip disorder which were not elaborated therein.  

Even when considering each service-connected disorder individually, as well as the collective and cumulative impact of al service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In reaching the determinations as to the claims for higher ratings for the service-connected disabilities in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  


ORDER

Increased ratings for right shoulder DJD, rated 10 percent prior to October 21, 2009; rated 20 percent from October 21, 2009; and rated 30 percent from January 18, 2011, is denied. 

Increased ratings for recurrent dislocation of the right shoulder, rated 20 percent prior to January 18, 2011, and as 30 percent thereafter are denied.  

An initial rating in excess of 10 percent for bursitis of the right hip is denied.  

An initial rating in excess of 10 percent for impairment of the right thigh is denied. 

An initial compensable rating for limitation of extension of the right thigh is denied. 


REMAND

In February 2015 an NOD was submitted to a November 2014 rating decision denying service connection for PTSD.  As yet, no SOC has been issued as to this matter and, so, the Board has no jurisdiction. This issue must be remanded for that purpose.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  

The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the denial of service connection for PTSD.  

Along with the SOC, the RO must furnish to the Veteran and representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., service connection for an acquired psychiatric disorder, to include PTSD may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


